06/03/2020



                                                                       Case Number: DA 19-0530




        IN THE SUPREME COURT OF THE STATE OF MONTANA

                         Cause No. DA 19-0530


                           SCOTT SPERLE,

                        Petitioner and Appellant,

                                   v.

                        STATE OF MONTANA,

                        Respondent and Appellee.


                                ORDER


     Upon unopposed motion of Appellant,

     IT IS HEREBY ORDERED that Appellant’s Reply Brief be filed on or

before June 10, 2020.

     DATED this _____ day of June, 2020.




                                 By:
                                        Mike McGrath
                                        Chief Justice




                                                           Electronically signed by:
                                                              Bowen Greenwood
                                                          Clerk of the Supreme Court
                                                                  June 3 2020